 AMERICAN PARTS SYSTEMAmerican Parts System and Chauffeurs, Teamstersand Helpers Local Union No. 776. Case 4-CA-8291September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 14, 1977, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, American PartsSystem, Harrisburg, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONFRANK H. ITKIN, Administrative Law Judge. The Unionfiled an unfair labor practice charge in this case on October28 and a complaint issued on November 29, 1976. Ahearing was held in Harrisburg, Pennsylvania, on January11 and 12, 1977. The issue presented is whether Respon-dent Company violated Section 8(aX5) and (1) of theNational Labor Relations Act by negotiating with theUnion with no intention of entering into any final orbinding collective-bargaining agreement. Upon the entirerecord, including my observation of the witnesses, andafter due consideration of the briefs filed by the parties, Imake the following findings of fact and conclusions of law:FINDINGS OF FACTRespondent, a Delaware corporation, is engaged in theoperation of an automobile parts distribution center inHarrisburg. During the past year, Respondent sold andshipped products valued in excess of $50,000 directly tofirms located outside Pennsylvania. It is undisputed and Ii Resp. Exh. 3 (June 25); Resp. Exh. 4 (July 13); Resp. Exh. 5 (August16); Resp. Exh. 6 (September 27); and Resp. Exh. 7 (October 19). Lerten'snotes were received into evidence without objection.232 NLRB No. 8find and conclude that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act. In addition, it is undisputed and I find andconclude that the Union is a labor organization within themeaning of Section 2(5) of the Act.On May 3, 1976, the Regional Director for Region 4 ofthe Board certified the Union as exclusive bargaining agentof Respondent's employees in the following unit:All customer service employees, drivers, and warehouseemployees employed at the 48 North Cameron Street,Harrisburg, Pennsylvania, facility, excluding all otheremployees, guards, office clericals, and supervisors asdefined in the Act.The Respondent and the Union thereafter met at fivebargaining sessions (June 25, July 13, August 16, Septem-ber 27, and October 19, 1976). The evidence pertaining towhat transpired at these sessions is summarized below.A. The June 25 SessionErwin Lerten, an attorney specializing in labor relations,was chief negotiator for Respondent Company in itsnegotiations with the Union. Lerten, relying upon his noteswhich were taken during the course of the five bargainingsessions,' testified with respect to the first bargainingsession on June 25 as follows:According to Lerten, the first session started at 10:08a.m. Present for the Union were Arthur Hunsberger,president of the Union, and Wayne Shughart, businessrepresentative of the Union. Present for the Company wereLerten and Earl Lauver, general manager at the Compa-ny's Harrisburg facility. At the beginning of this session,Shughart submitted to the company representatives theUnion's written contract proposal (G.C. Exh. 3). Lerten"pointed out to the Union that [he] had asked to have thecontract proposal submitted in advance" and "since theCompany had not had a chance to look at it, the Companywould have to go over this proposal and come back with aproposal of their own." Lerten "then asked if there was anyinformation which the Union wanted from the Company."Hunsberger "requested a copy of the Company's groupinsurance plan." Lerten gave Hunsberger a bookletpertaining to the group insurance plan. Lerten also gaveHunsberger a copy of the Company's retirement plan.Lerten, in turn, requested copies of the Union's proposedhealth and welfare and pension plans. The Union did nothave copies of these plans available.Lerten recalled:Mr. Hunsberger then stated that the union shopclause [as contained in its proposed contract] is a mustand he [HunsbergerJ wanted to make it very clear thatthere could be no contract unless the Union got a unionshop. [Lerten] stated this may or may not be a problem,that the Company recognized that the issue of unionsecurity was a negotiable item.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShughart stated "that any wage increase that was negotiat-ed should be made retroactive to ...June 25 ...."Lerten replied "that the Company would not agree toretroactivity .... 2Lerten "asked" when the union representatives would be"available to meet again." Lerten wanted bargainingsessions to be scheduled "two days in a row" because hehad "to travel from California" and did not want "to breakcontinuity." The parties "agreed to meet July 13 at 9 a.m.,with the understanding that [they] would not meet on theafternoon of July 13, and [would meet] on July 14 at 9a.m."3According to Lerten, "There were no other subjectsdiscussed ..." at this initial session. This session ad-journed about 11:25 a.m.4Union President Hunsberger, in his testimony, recalledthat at this first session "we didn't get into any realspecifics." Hunsberger claimed that Lerten stated at thissession, inter alia, "in no way, shape or form would theyconsider union shop"; that the Company "was not going topour any money into a pension plan that was administeredin part by the Teamsters because they had no intention ofpouring money down a rathole"; that the Company wanteda I-year contract and the Union wanted a 3-year contract;and that the Company "would not agree to retroactivity."On cross-examination, Hunsberger acknowledged that hisletter and memorandum to the Region during the investi-gation of this case, dated November 18, 1976 (Resp. Exh.2), does not contain a statement "that the Company said·..at the first meeting that there was no way that theycould agree to a union security clause." Hunsbergerclaimed that he "didn't put it in the letter." Hunsbergeracknowledged that the letter and memorandum recites:"the Company stated that they [were] opposed to a closedunion shop." Hunsberger assertedly had made notes at thisbargaining session; however, Hunsberger's notes were notbrought to the hearing.5B. The July 13 SessionLerten testified that the second session started 9:10 a.m.on July 13. Present for the Union "at the beginning of themeeting" were Hunsberger and Shughart. Present for theCompany were Lerten and Lauver. Lerten recalled that hesubmitted the Company's written counterproposal to theunion representatives (G.C. Exh. 4). The parties "thenstarted in a review of the Company's counter-proposal."Lerten recalled that, as for "Section 1, Recognition" (G.C.Exh. 4), Shughart noted that "the location was wrong sincethe Company was going to move." Lerten "agreed onbehalf of the Company to add the address to which theCompany was going to move ...."Lerten testified:We then discussed Section 2, Union Security [G.C.Exh. 4].... Mr. Hunsberger stated that the unionshop is a must, that if the Company would not agree to2 Lerten recalled inquiring about dues and initiation fees. Hunsbergerreplied that union dues were S9 per month and the initiation fee was $30 foran employee earning less than $4.75 per hour.3 Hunsberger was unavailable to meet during the afternoon of July 13.4General Manager Lauver attended all five bargaining sessions.According to Lauver, at the June 25 session, "Hunsberger said it must be aa union shop, there's no use talking about anythingelse. [Lerten] replied that this was a negotiable item.... Mr. Hunsberger stated that the Union did nothave any contracts without a closed shop and there'snot going to be one in American Parts. [Lerten] replied,is the Union saying that it will not negotiate on unionshop. Mr. Shughart replied, that's right.According to Lerten, Hunsberger then referred to "Section4, Rights of Management" (G.C. Exh. 4). Hunsbergerstated that "it takes away every right from employeesexcept the right to have a baby." Lerten replied: "this isone of the most important provisions to the Company;however, [the Company is] not going to say the same thingas the Union; [the Company is] willing to negotiate on thesubject of management rights as well as anything else wehave proposed."Lerten recalled that Shughart "commented" on "Section16, Wage Rates" (G.C. Exh. 4). Shughart asserted: "that'sless than the people are making now." Lerten replied: "thatisn't true; that's what the people are making now; we don'thave any problem getting people at those rates." TheUnion then examined various portions of the Company'scounterproposal for about 10 or 15 minutes. Hunsberger,referring to "Section 27, Employer Investigations" (G.C.Exh. 4), asserted that "polygraph tests are illegal." Lertendisagreed. Hunsberger replied: "we are not going to letanyone assent to a polygraph test." Lerten also recalledthat, with respect to "Section 28, Termination Of Employ-ees For Health Reasons" (G.C. Exh. 4), Hunsbergerasserted that "it is illegal to terminate anyone at age 65."Lerten disagreed.Lerten testified:Mr. Hunsberger then stated, their Union bylawsrequire joining the Union after 30 days. [Lerten]replied, what you are saying is that because of ...Union bylaws, you can't even negotiate on union shop.The Company is willing to negotiate on union security;if the Union wants to propose anything less than a fullunion shop, the Company will look at it. There was noreply from the Union representative when [Lerten]made this statement.In addition, as Lerten further testified:It was at this point that [Union Representative] DonThomas arrived in the meeting room. Shortly thereaf-ter, Mr. Hunsberger stated that we are at what you callan impasse; without a full union shop we are just sittinghere spinning our wheels. Mr. Shughart then suggestedbringing in federal or state mediation.Lerten agreed to mediation. Lerten asked if the Union"wanted to meet tomorrow" as scheduled. Hunsbergerunion shop" and Lerten "said it may or may not be a problem, but lit l is anitem for negotiation."5 Hunsberger claimed that Walter Smithson, regional operations manag-er and controller for the Company, was also present at this session. Lertenand Smithson testified that Smithson was not present at this session.Lerten's notes do not show Smithson present at this session (Resp. Exh. 3).42 AMERICAN PARTS SYSTEM"replied no; we cannot get a mediator that fast." Thissession adjourned about 11:45 a.m.6Hunsberger recalled, inter alia, that at this second sessionthe Company "said that they would in no way recognizeunion security"; the Company "felt that no employeeshould be forced to join the Union"; the Union assertedthat "we had no contracts which did not have a unionsecurity clause" and "we were accountable to our Execu-tive Board"; the Union stated that "there were too many"items in the Company's proposed "Rights of Management"clause; "we touched on a few things like seniority, but itwas very brief" -"this was a rather short meeting as[Hunsberger] had a previous engagement in Lancaster";and the Union stated that the Company's proposed sectionon "Discipline and Discharge" was "far too long."Hunsberger also recalled stating, inter alia, that "it lookslike you don't plan to increase the employees' wages and[the Company] said, well, we have a never-ending supply ofapplicants, and we can hire people at this rate, and we arenot going to grant an increase, period." Hunsberger alsorecalled that the Union "objected strenuously to thepolygraph test and [the Company] said that was arequirement ....7Donald Thomas, business agent for the Union, testifiedthat he "arrived late" at the second bargaining session.Thomas asserted, inter alia, "' remember [the companyrepresentative] saying that the Company ... did not wantto have a union shop" -"the only thing that I rememberthey had suggested is that they would not accept ours andthat they were looking at an open shop."C. The August 16 SessionAccording to Lerten, the third session started at 9:10a.m. on August 16. Present were Federal Mediator Harry J.Aiken, Lerten, Lauver, Hunsberger, Shughart, and Smith-son. Mediator Aiken "asked both parties to state theirpositions." Lerten testified:Mr. Hunsberger stated in reply to this request ...that the parties had two meetings, that the parties weremiles and miles apart, that the Company proposal wasnot going to do the job, that basically we will talk aboutunion security and polygraph tests among many, manyissues, that the Union felt their proposal was a properone since it was standard Teamster language.Lerten "replied that the Union has refused to bargain onunion shop ...." Hunsberger "replied that the Union isgoing to insist on a union shop since the Union bylawsrequire it." As for the proposed provision concerningpolygraph tests, Lerten explained that the Company"widely used polygraph tests" and the tests were proper.The Union, according to Lerten, was "strongly opposed"to the use of polygraph tests "in any shape or form."s Lauver, in his testimony, recalled that "Hunsberger said that the unionshop is a must, and if it can't be agreed upon, there's no use of talking anyfurther." Lerten responded: "It is a negotiable item."I On cross-examination, Hunsberger acknowledged that he "might have"said that "the Union did not have any contracts without a closed shop andthere's not going to be one at Amencan Parts." Hunsberger alsoacknowledged that "we discussed areas of dispute in only general termsThere was a discussion concerning the "right to honorpicket lines." Lerten asserted "that the Company could nothave its employees honoring picket lines," noting that"most of its customers are non-union ... and we cannotafford to let our employees have the right to honor a picketline during the terms of the contract ...." There wasdiscussion on the Union's "proposal on seniority." Lertenasserted: "seniority should only apply in layoffs whenpeople would be losing their jobs"; on other issues, "skilland ability should be the determining factor ...." Lertennoted that "under the Company's proposal ...if therewas a disagreement as to skill and ability ...this issuecould be determined under the arbitration clause asproposed by the Company ... ."The parties discussed the "pension plan as proposed bythe Union." Lerten, as he testified, "pointed out that theCompany had its own pension plan" and "it was wrong topull the people out of that pension plan." Lerten addedthat the Company actually "had no control whatsoever inthe Teamsters pension plan." Lerten "pointed out that inview of what happened to the [Teamsters] Central StatesPension Plan, with the charges of corruption, et cetera ...the Company in no way would agree to place its moneyinto a Teamsters plan."Shughart, according to Lerten, agreed on the Company'sproposal on "jury duty" (sec. 23.02, G.C. Exh. 4) and itsproposal on "military service" (sec. 29.01). The partiesturned to "Checkoff, Article XVIII of the Union'sproposal" (G.C. Exh. 3). Lerten recalled:I [Lerten] stated that this in my opinion was tied inwith union shop .... Mr. Shughart, at that point,stated that the Union didn't really need checkoff. Mr.Hunsberger contradicted [Shughart] and said that theUnion was going to insist on checkoff.The parties turned to "sick leave." Lerten, as he testified,"stated that the Company has a counter-proposal on sickleave, and this was Section 21 of the Company proposal.Mr. Shughart stated that the Company proposal on sickleave was O.K." The parties turned to "bereavement pay"and Lerten again "pointed out that the Company has acounter-proposal on this, Section 23.05. And, Mr. Shughartstated that the Company proposal on bereavement pay wasO.K."the parties discussed wages. Lerten recalled that "Mr.Shughart stated that a straight progression was O.K. butthe Company would have to up wages." Lerten replied:"The basic test ... was the ability to [attractI and retainskills"; the "wages proposed by the Company ... met thistest because we had no problem attracting and retainingthe necessary skills." Lerten testified:At this point, Mr. Aiken commented that the partieswere apart on 19 substantial issues. Does anybody havea new counter-proposal? [Lerten] replied the CompanyHunsberger claimed that Smithson was also present at this session. Lertenand Smithson testified that Smithson was not at this session. Lerten's notessupport his testimony (Resp. Exh. 4).Shughart. called as a rebuttal witness by the General Counsel, admittedthat he was present at this session, but he was asked no questions aboutwhat transpired at the session.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas no new counter-proposal. Mr. Shughart thenreplied that wages is one of the major issues.There was a recess in this session at 11:05 a.m. to enablethe mediator to confer separately with the parties. Theparties reconvened about 1:35 p.m. According to Lerten,Hunsberger, at this point, proposed a change in thepreamble. Lerten agreed. However, as Lerten testified:Mr. Hunsberger stated that the Union still wanted aunion shop. On polygraph tests, he feels it is against thelaw in Pennsylvania. [Lerten] replied, if the Union canshow it is against the law, [Lerten] will take out thepolygraph test. Mr. Hunsberger then stated that on theright to honor a picket line, he was not against hismembers making a delivery to customers unless thecustomer is on strike, [he did not] want to be a party toan agreement if one of the members gets injured.[Lei ten] stated that this was just an excuse .... Onhealth and welfare and pension, Mr. Hunsberger statedthat the Union could go along with the Company'shealth and welfare and pension program for a firstcontract; however, he wanted the Company to pay thefull premium on the health and welfare, that theCompany should pay for dependents. [Lerten] repliedthat the Company's feeling is that it's the obligation-ofthe employee and not the employer ...In addition, as Lerten recalled, Hunsberger asserted "thatthe Company should not have the right to subcontract ifpeople were laid off"; "he wanted a successors and assignsclause"; "he saw nothing wrong with the Union shopstewards clause"; "as long as the business agent calls andmakes an appointment," he did not "see any problem" onthe subject of the "business agent"; he "wanted checkoff";the Union's proposal "on discipline and discharge ...covers it well" and the Company "could put up work rulesif it wants"; "on holidays, vacations and wages ...theUnion would accept some kind of compromise ...."Lerten testified:I [Lerten] replied I see no point in this if the Union isgoing to insist on a full union shop; and Hunsbergerreplied that the Union had to insist on a full union shopsince this was required by the Union bylaws. And[Lerten] replied that as long as the Union's feet are setin concrete there's no place to go.Lerten recalled that Smithson noted that "union shop is aproblem" at another company warehouse "because of theinitiation fees"; "the Company lost good applicantsbecause of the compulsory union membership ...." Themediator then called a recess and met with the partiesI Lauver recalled that "Hunsberger said a union shop is a must becauseit's required by the bylaws" and Lerten responded: "Since the Union standsin concrete on the union shop, there is no place to go." Lauver recalled thatSmithson referred to union shop as a "problem" at another companywarehouse because "it did affect hiring new employees because of theinitiation fee." Lauver noted that there was no discussion on "agency shop"or "something less than union shop" at this or any other session. Lauverrecalled that Lerten "said if it isn't a union shop, there is no need forcheckoff ..Mr. Shughart said there was no need for checkoff but Mr.Hunsberger said it was necessary for checkoff."Walter Smithson. regional operations manager and controller for theseparately. Finally, the mediator called the parties togetherand adjourned the session at about 2:25 p.m.8Hunsberger, in his testimony, claimed that at this thirdsession "we explained to Mr. Aiken some of the stumblingblocks we were encountering"; "we went through ourcontract at length and we discussed several issues in thecontract that we could not live with"; and "we stated ourposition ... that we have no contracts in the area that donot have a union security clause and this was going to be amust in a negotiated contract." Hunsberger "stated that wewanted our seniority clause" -"they [the Company] feltthat their contract was what they wanted ...." Accord-ing to Hunsberger, the Company proposed 7 holidays; theUnion proposed 11 holidays; the employees were receiving7 holidays. On the "health and welfare plans," theCompany "wanted to keep their own plan." The Companywas "not going to have anything to do with any plans thatthe Teamsters have any control over ...." On the subjectof "vacations," according to Hunsberger, the Company"felt their plan was sufficient." Various other subjects wereassertedly discussed including subcontracting. Hunsbergerrecalled that the "Company said that they would not agreeto" the Union's proposed checkoff or security clause "inany way, shape or form, ..." and that the Company"went so far as to say all Teamsters are mafia connected...." "Hunsberger recalled, inter alia, that the Companystated that "they had an unending supply of applicants atthe wage rates they were presently paying and they werenot going to increase the rates" -"they weren't even goingto discuss the rate increase."Hunsberger further recalled that there had been agree-ment on "the change in the recognition clause"; "themilitary clause" -"we agreed that we could live with" theCompany's military clause"; "we could live with their juryduty clause"; "we said that we could live with their sickleave provision"; and "we agreed that we could go alongwith their bereavement pay ..." and "funeral leave"proposals. Hunsberger asserted that during this session,[W]e had stated that we might be able to move maybetowards an agency shop. The Company said no waywould [they] have anything to do with anything otherthan an open shop.Hunsberger further asserted that,.[W]e could reduce our demands on wages, vacations,holidays, and funeral leave ...and we could reduceour demands in other areas .... The Company tookCompany, attended the August 16, September 27, and October 19 sessionsonly. At the August 16 session, according to Smithson:Mr. Hunsberger said that the union shop was a necessary item for usto have a contract with the Teamsters Union and that it was requiredby the Union bylaws and that they have no contracts from ...theirparticular local that did not have a union shop clause ....Lerten replied: "a union shop was a negotiable item." Smithson recalledciting the "problems" in recruiting personnel which the Company hadencountered by having a union shop at another warehouse.44 AMERICAN PARTS SYSTEMthe position that [their] counter-proposal. ..was theirproposal and that was it.9Thomas testified that at this session "Mr. Lerten took theposition that" the union shop clause "was not acceptable tothem." Thomas claimed:[A]s I recall it, we had a break, and we spoke to bothparties, both parties had a break; and then I askedthem, and I was the one who initiated it ... whether ornot they would accept an agency shop.Thomas claimed that Lerten said "no." Thomas furthertestified:[A]t the third meeting, we were trying to find somecommon ground, and we told them [the Company] thatwe would be willing to move relative to wages, holidaysand vacations ... .oD. The September 27 SessionLerten testified that the next session started at 10:09 a.m.on September 27. Present were Mediator Aiken, Lerten,Lauver, Smithson, and Hunsberger. Also present, accord-ing to Lerten, were Donald Thomas, business agent for theUnion, and Joe Biggie, a company representative. Media-tor Aiken asked the parties "to review their positions."Lerten testified:Mr. Hunsberger was the first to reply and statednumber one is union shop; Company has [not] budgedfor it; union shop is a must under the Union bylaws;that the Union won't go along with the polygraph tests;that the Union took issue with people not having theright to honor a picket line; and that the seniorityclause proposed by the Company is fully unacceptable.Mr. Hunsberger further stated that the Union wantedan increase in holidays; that the Union wanted theUnion health and welfare and pension plan; that theUnion wanted an increase in vacations; that the Unionwanted a subcontracting clause and that the subcon-tracting clause proposed by the Union is in all theircontracts; that the Union wanted their merger andconsolidation clause; that the Union wanted theirtransfer of title clause; that the Union wanted their Art.XI protection of rights, that this was a standard clausein all of their contracts; that the Union wanted theirgrievance and arbitration provision and wanted theirshop steward clause; and the Union wanted a Unionrepresentative to be on the Company premises whetherwith Company permission or not; that the Unionwanted a checkoff, that this was standard procedure,9 On cross-examination, Hunsberger acknowledged that the Union'sexecutive board "would not approve" a contract without a "full union shop"clause. Hunsberger claimed that Shughart was not at this meeting. Shugharttestified on rebuttal that he "attended the June and July meetings only.'o On cross-examination, Thomas initially placed this third meeting onor about October 6. Lerten testified that Thomas was not at the thirdsession. Lauver and Smithson also testified that Thomas was not present atthis meeting. And, Lerten's notes (Resp. Exh. 5) do not show Thomaspresent at this session." Lauver testified that at this session "Mr. Hunsberger said that a unionshop was necessary for a contract and Mr. Lerten said it's a negotiableitem."namely, a checkoff; that the Union wanted theirdischarge clause, that this was standard language so faras the Union was concerned; that the parties were farapart on wage rates.I [Lerten ] then stated that the Union was right so faras the issues were concerned, but I considered there tobe other issues ....I stated that the Company's position has notchanged on any of these issues at this time.Mr. Aiken then stated that it might be profitable tolist the provisions on which there is agreement. Mr.Aiken stated that the parties were in agreement on thepreamble, recognition, sick leave, jury duty, funeralpay, and military leave. There was then a recess for aUnion caucus at 10:30 a.m. We then met, that is theCompany met with the Mediator at 12:35 p.m. Theparties reconvened with the Mediator at 1:45 p.m. Atthat time the Mediator stated with both parties present,after several conferences with both parties, both partiesare far apart; that the Union has to meet with itsmembers and see where they are; that it was best to setanother date for a meeting.This meeting adjourned about 1:50 p.m.'IE. The October 19 SessionThe final session was on October 19. The session startedat 11:15 a.m. Present were Mediator Aiken, Hunsberger,Thomas, Lerten, Lauver, and Smithson. According toLerten, Mediator Aiken "asked the parties to state theirpositions, whether they had any change in positions sincethe last meeting." Lerten recalled that "Hunsberger repliedfirst that the Union was unable to move on union securityor any of the economic issues, that there was no way theUnion was going to be embarrassed by a ... substandardcontract in any way, shape or form." Lerten, as he testified,accused the Union of "not negotiating in good faith."Union Representative Thomas asked, "is the Companyclosing the door to changes in economic positions." Lertenreplied:The Company was not closing the door on changes ineconomic positions; however, the Company was notproposing any increases in wages or benefits at thistime.Hunsberger "asked for the Company's final proposal."Lerten replied: "the Company has given the Union aproposal." According to Lerten, "Mr. Hunsberger statedHunsberger recalled that at this session "there wasn't too muchdiscussed"; "there wasn't any movement by the Company in any area land]I again accused them of bargaining in bad faith ...." Hunsberger assertedthatMr. Lerten took the position that this contract that he proposed ...was the best thing for them and he would not move from it in an) way.shape or form.Hunsberger acknowledged stating that "union shop was a must ...."45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe didn't have the Company's proposal because he tore itup." Lerten recalled:Mr. Thomas stated that the Union will contact theCompany through Aiken's office.The meeting adjourned about 11:45 a.m. According toLerten, "since October 19, 1976, 1 have not been contactedby Mr. Aiken or the Union with reference to any furthermeeting." 12At this fifth session, according to Hunsberger, "there waslittle or no discussion of anything" and "the Companywould not move from [its] contract." According toHunsberger:I again accused them of bad faith and they said, no,we're not bargaining in bad faith; I again asked theCompany if this was their final proposal and they said,no it wasn't; and their only answer to me was we'rehere; as long as we're here, we're bargaining in goodfaith.'3As shown above, there are conflicts in testimonyconcerning who was present and what was said during thefive bargaining sessions. I find and conclude, on the entirerecord, that the testimony of Company Negotiator Lerten,as detailed supra, is a reliable and trustworthy account ofthe bargaining sessions. His testimony is corroborated inpart by the credible testimony of Lauver and Smithson. Histestimony is corroborated in part by his longhand noteswhich were prepared at the bargaining sessions.14Histestimony is also substantiated in part by the acknowledge-ments of Union Representatives Hunsberger and Thomas.Moreover, the testimony of Hunsberger and Thomas was,at times, vague and unclear as to exactly what transpired atthese sessions. Therefore, insofar as the testimony ofLerten, Lauver, and Smithson conflicts with the testimonyof Hunsberger, Thomas, and Shughart, I credit the formeras more reliable and complete on this record.DiscussionGeneral Counsel argues that Respondent Companyviolated Section 8(a)(5) and (1) of the National LaborRelations Act by negotiating with the Union with nointention of entering into any final or binding collective-bargaining agreement. In N.L.R.B. v. General ElectricCompany, 418 F.2d 736, 762 (C.A. 2, 1969), cert. denied 397U.S. 965 (1970), the Court stated:[T]he statute clearly contemplates that to the end ofencouraging productive bargaining, the parties must12 Lauver recalled that "Mr. Hunsberger said they were unable to moveon" the "union shop." Lauver also recalled Hunsberger saying that theywere "unable to move on" the "economic items." And, Lauver recalled that"we ended when Mr. Thomas said that they would contact the Mediator,contact the Company through the Mediator."Smithson recalled:Mr. Hunsberger stated that the Union could not accept the contractwithout a union shop due to their bylaws.': On cross-examination, Hunsberger acknowledged that he "mighthave" opened this fifth session "by telling Mr. Aiken that the Union wasmake "a serious attempt to resolve differences andreach a common ground," N.LR.B. v. InsuranceAgents' Int'l Union, 361 U.S. 477, 486, 487, 488 (1960),an effort inconsistent with a "predetermined resolve notto budge from an initial position." N.LR.B. v. TruittMfg. Co., 351 U.S. 149, 154-155 (1956) (Frankfurter J.,concurring).S* *A pattern of conduct by which one party makes itvirtually impossible for him to respond to the other -knowing that he is doing so deliberately -should becondemned by the same rationale that prohibits "goingthrough the motions" with a "predetermined resolvenot to budge from an initial position." See N.LRB. v.Truitt Mfg. Co., supra (concurring opinion).In N.L.R.B. v. Herman Sausage Co., Inc., 275 F.2d 229,231-232 (C.A. 5, 1960), the court stated:The obligation of the employer to bargain in goodfaith does not require the yielding of positions fairlymaintained. It does not permit the Board, under theguise of finding of bad faith, to require the employer tocontract in a way the Board might deem proper. Normay the Board ". ..directly or indirectly, compelconcessions or otherwise sit in judgment upon thesubstantive terms of collective bargaining agreements...." for the Act does not "regulate the substantiveterms governing wages, hours and working conditionswhich are incorporated in an agreement."On the other hand, while the employer is assuredthese valuable rights, he may not use them as a cloak.In approaching it from this vantage, one must recognizeas well that bad faith is prohibited though done withsophistication and finesse. [Citations omitted.]More recently, in Borg-Warner Controls, a Division ofBorg-Warner Corporation 198 NLRB 726, 729-730 (1972),the Board, Chairman Miller dissenting, stated:[T]his case does not present a simple case of whetherthe Respondent's actions constituted an outrightrefusal to bargain with the certified representative ofthe employees, but rather whether the record establ-ishes that the Respondent engaged in a lengthy series ofbargaining conferences with no intention of reachingagreement with the union.unable to move on union security or the economic issues." Hunsberger thenadded: "not the economic" issue; "it had already been established, that wewere willing to move at the third meeting."Thomas, in his testimony, claimed that "Mr. Hunsberger said that it wasthe desires of the local to have a union shop and again [Lerten] said that[he I would not bargain on that." Thomas also claimed that he "personallysuggested ... an option of agency shop." Lerten assertedly refused.14 I am persuaded here that Lerten's longhand notes of the bargainingsessions (Resp. Exhs. 3 through 7) are more reliable than the Union'stypewntten statement and memorandum which was submitted to theRegion during the investigation of this case (Resp. Exh. 2). The aboveexhibits were received into evidence without objection.46 AMERICAN PARTS SYSTEMThe issue is not, as Respondent suggests, thatRespondent did not make enough concessions. Rather,the issue is whether Respondent's approach to bargain-ing demonstrated an unyielding rigidity during negotia-tions which made collective bargaining a futility.Respondent's unyielding rigidity is clearly establishedboth in terms of Respondent's substantive proposalsand its conduct relative to the procedural consider-ations of bargaining. Accordingly, the totality ofRespondent's conduct during its bargaining compelsthe conclusion that Respondent only went through theelaborate motions of bargaining and adapted its tacticsto its own ends with no sincere desire of reaching anagreement. [Footnote omitted.]And, as the Board noted in Borg-Warner, "no caseinvolving an allegation of surface bargaining presents aneasy issue to decide"; "no two cases are alike"; and "nonecan be determinative precedent for another, as good faithbargaining 'can have meaning only in its application to theparticular facts of a particular case'...." quoting fromN.LR.B. v. American National Insurance Co., 343 U.S. 395,410 (1952).Applying these principles to the credited evidence recitedabove, I find and conclude that here, like in Borg-WarnerControls, supra, the Company's "approach to bargainingdemonstrated an unyielding rigidity during negotiationswhich made collective bargaining a futility ...." At thefirst session, the Union submitted its proposed writtencontract (G.C. Exh. 3). At the second session, theCompany submitted its proposed written contract (G.C.Exh. 4). Each party pressed for its contract. A mediatorwas brought in at the request of the Union. The Unionthereupon agreed to the Company's sick leave, militaryservice, jury duty, and bereavement pay clauses. And, asCompany Negotiator Lerten recalled, "[Union Representa-tive] Hunsberger stated that the Union could go along withthe Company's health and welfare and pension programfor a first contract ...." Hunsberger, however, urged theCompany to "pay the full premium" on the health andwelfare program. Lerten refused. According to Lerten,Hunsberger also stated: "on holidays, vacations and wages...the Union would accept some kind of compromise...." Lerten, as he testified, "replied, I see no point inthis if the Union is going to insist upon a full union shop."The Company made clear that, although willing to talk,it was in effect insisting upon its proposed contract.According to Lerten, the Company "was not proposing anyincreases in wages or benefits at this time ...." Inaddition, the Company's proposed contract provided for,inter alia, a broad "rights of management" clause contain-ing some 26 sections; a broad "discipline and discharge"clause listing some 51 "just cause" grounds for discharge; a"grievance procedure" and "arbitration" clause with the"result of [a] polygraph test ...binding upon all parties.. ." and excluding from its coverage "any matter reservedsolely to the rights of Management, or to the discretion ofthe Employer ...." and a no-strike clause. The Compa-ny's proposed "rights of management" clause reserved tothe Employer, inter alia, the "location of the business,including the establishment of new warehouses or depart-ments ...and the relocation or closing of warehouses,departments [etc.]...." "the determination of the em-ployees who are to be transferred because of lack ofwork...." "the placing of service, maintenance ordistribution work with outside contractors or subcontrac-tors"; "the determination of safety, health and propertyprotection measures...." and "the right to terminate,merge or sell the business ...." The Company's proposalon "wage rates" provided that "nothing herein shallpreclude the paying of a higher wage or salary at the solediscretion of the Employer ...." The Company's pro-posed "strikes, lockouts and boycotts" clause provided that"violation of any provision of this Section ...by theUnion shall be just cause for the Employer's immediatetermination of the Agreement without notice .."and"violation of any provision of this Section ...by anyemployee ...shall be just cause for the immediatedischarge of that employee regardless of whether or notthat employee or any of the employees ... are engaged ina strike which is found by the NLRB or any court.. .tobe an 'unfair labor practice strike'...."A close examination of the Company's proposed con-tract makes it "difficult to believe that the Company with astraight face and in good faith could have supposed thatthis proposal had the slightest chance of acceptance by aself-respecting union, or even that it might advance thenegotiations by affording a basis of discussion; rather, itlooks more like a stalling tactic by a party bent uponmaintaining the pretense of bargaining." Cf. N.LR.B. v.Reed & Prince Manufacturing Company, 205 F.2d 131, 139(C.A. 1, 1953), cert. denied 346 U.S. 887. Indeed, as theBoard found in American Steel Building Company, Inc., 208NLRB 900, 910 (1974):[R]espondent made no significant concession towardgranting the employees any job security or economicbenefit. While respondent's representatives deniedhaving verbalized a determination not to agree to anysignificant changes in existing terms and conditions ofemployment, the course of their bargaining eloquentlyand unmistakably conveyed that message. Underrespondent's purported contract proposals, the employ-ees would have secured no substantial benefit. On thecontrary, in some major respects they would have beenworse off with Respondent's proposed contract thanwithout any contract. For example, while the employ-ees would have renounced all right to strike, Respon-dent would have retained "the unrestricted right andprivilege to suspend, transfer, cease, relocate or resume,at its discretion, the operation of its business, or anypart thereof" and "the right to subcontract any work orjob." Without a contract, the Union would have beenentitled to negotiate on such matters and if necessary tostrike. Without a contract, the Union could strike forhigher wages, whereas Respondent offered no generalwage increases and proposed a contractual agreementthat individual increases could not be considered"discriminatory" ....Moreover, as stated by the Board in San Isabel ElectricServices, Inc., 225 NLRB 1073 (1976), the company'sproposed contract in effect "would strip the Union of anyeffective method of representing its members on the issues47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof safety and work rules ..." further excluding it "fromany participation in decisions affecting important condi-tions of employment ...thus exposing [the company's]bad faith."It is true, as Respondent argues, that the Union madeclear throughout the bargaining sessions that "union shop"is "a must" and "there could be no contract unless theUnion got a union shop." It is also true, however, as foundabove, that the Union manifested some willingness tocompromise after the mediator entered the negotiations.The Union accepted some proposals of the Company andexpressed a willingness to "go along with the Company'shealth and welfare and pension program for a firstcontract" if the Company would pay the "full premium fordependents." The Union indicated that it "would acceptsome kind of compromise...." on holidays, wages, andvacations. The Company, with minor exception, refused tobudge from its initial written proposal. When pressed,Lerten asserted:I see no point in this if the Union is going to insist on afull union shop.In short, although the Union expressed some willingness tocompromise, management blocked any effort to get it tomove from its initial proposal.?5I am persuaded here that Respondent presented andthereafter rigidly adhered to a proposed contract which itunderstood would not be accepted. Efforts by the Union inthis case to discuss and effect compromise were summarilyblocked by the Company by citing the Union's position onunion shop and union security. I am persuaded here thatRespondent's conduct during negotiations makes it clearthat it had no intention of reaching an agreement with theUnion. As the Board noted in Borg-Warner Controls, supra,"we do not find, nor do we suggest, that Respondent'srefusal to make concessions with regard to economicmatters violates the Act." Nevertheless, I am persuadedhere that an analysis of Respondent's proposals and itsconduct "showed a rigidity so intense as to warrant aninference that Respondent was seeking the avoidancerather than the obtaining of an agreement"; that "Respon-dent was actively pursuing a course of bargaining that wasdesigned to compel the Union to reject its proposal; [and]that [Respondent] patently [engaged] in surface bargainingwithout a good-faith intention of reaching agreement...." in violation of Section 8(a)(5) and (1) of the Act.(Ibid.)CONCLUSIONS OF LAW1. Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.15 The Company argues that "the Union's bad faith bargainingprecluded any Company bad faith bargaining," citing Continental NutCompany, 195 NLRB 841(1972). That case is distinguishable. There, as theAdministrative Law Judge found, "the Union's refusal to bargain in goodfaith ... removed the possibility of negotiation and precluded the existenceof a situation in which [the Company'slgood faith could be tested ...."Inthe instant case, the Charging Party Union had not "removed the possibilityof negotiation"; on the contrary, it had manifested a willingness to effect acompromise on significant issues.2. The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Union is the certified bargaining agent for theCompany's employees in the following appropriate unit:All customer service employees, drivers, and warehouseemployees employed at the 48 North Cameron Street,Harrisburg, Pennsylvania, facility, excluding all otheremployees, guards, office clericals, and supervisors asdefined in the Act.4. The Company violated Section 8(a)5) and (1) of theAct by, from about June 25 to October 19, 1976,negotiating in bad faith with the Union with no intentionof entering into any final or binding collective-bargainingagreement.5. The unfair labor practices found herein affectcommerce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that Respondent engaged in the unfairlabor practices as set forth above, I recommend that itcease and desist from engaging in such conduct or like andrelated conduct, and take certain affirmative actiondesigned to effectuate the policies of the Act. I alsorecommend that Respondent be ordered to bargaincollectively and in good faith, upon request, with theUnion as the exclusive bargaining representative of itsemployees in the unit set forth above; in the event that anunderstanding is reached, to embody such understandingin a signed agreement; and to post the attached notice.In order to insure that the employees will be accordedthe statutorily prescribed services of their selected bargain-ing agent for the period provided by law, I recommend thatthe initial year of certification begin on the date thatRespondent commences to bargain in good faith with theUnion as the bargaining representative in the appropriateunit. Southern Paper Box Company, 193 NLRB 881, 883(1971).ORDER 16Respondent American Parts System, Harrisburg, Penn-sylvania, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively and in good faithconcerning rates of pay, hours of employment, and otherterms or conditions of employment with Chauffeurs,Teamsters and Helpers Local Union No. 776 as theexclusive representative of its employees in the appropriateunit described below:All customer service employees, drivers and warehouseemployees employed at the 48 North Cameron Street,'s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.48 AMERICAN PARTS SYSTEMHarrisburg, Pennsylvania facility, excluding all otheremployees, guards, office clericals and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively and in good faithconcerning rates of pay, hours of employment, and otherterms and conditions of employment with the above-named Union, as the exclusive representative of itsemployees in said unit, and embody in a signed agreementany understanding reached.(b) Post at its facility in Harrisburg, Pennsylvania, copiesof the attached notice marked "Appendix."'7Copies ofsaid notice, on forms provided by the Regional Director forRegion 4, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNoTncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively and ingood faith concerning rates of pay, hours of employ-ment, and other terms and conditions of employmentwith Chauffeurs, Teamsters and Helpers Local UnionNo. 776, as the exclusive bargaining representative ofour employees in the unit described below:All customer service employees, drivers andwarehouse employees employed at the 48 NorthCameron Street, Harrisburg, Pennsylvania, facili-ty excluding all other employees, guards, officeclericals, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL, upon request, bargain collectively and ingood faith concerning rates of pay, hours of employ-ment, and other terms and conditions of employmentwith the above Union as the exclusive bargainingrepresentative of our employees in the appropriatebargaining unit as stated above and embody anyunderstanding reached in a signed agreement.AMERICAN PARTS SYSTEM49